Dismissed and Memorandum Opinion filed September 15, 2011.

 

In The
 
Fourteenth Court of
Appeals
                                                                                          

NO. 14-11-00563-CV

 
St. John’s EMS, Anaconi
Rodriguez, and Ronnie Tovar,
Appellants
V.
Guillermo Gomez, Appellee
 

On Appeal from the 55th District
Court
Harris County, Texas
Trial Court Cause No. 2010-05073

 
MEMORANDUM  OPINION
 
This is an appeal from a judgment signed June 1, 2011. 
On September 1, 2011, appellants
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Brown, Boyce, and McCally.